Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Status of the Claims
Claims 1-0, 12-14 and 16-23 are currently pending in a Response of 08/17/2022.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 08/17/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.



Claim Objection 
Claim 18 is objected to a minor informality. 
Claim 18 depending from claim 3 recites “the pouch system”, but which would be better to write as “the pouch-shaped system”. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10, 12-14 and 16-23 are rejected under 35 USC 103 as being obvious over Setiawan et al. (US2013/0317122A1, of record, in parent application no. 15/221673) in view of Sharma et al. “A Review: Transdermal Drug Delivery System: a tool for novel drug delivery system", Int’l Journal of Drug Development & Research, July-September 2011, Vol. 3, Issue 3, pp. 1-15 (IDS of 06/24/2020); Stonebanks (WO2008/115590A1, of record in parent application no. 15/221673); and Gauthier et al., “Clobazam: A safe, efficacious and newly rediscovered therapeutic for epilepsy”,  Neuroscience & Therapeutics, 21, 2015, pp. 543-548 (IDS of 06/24/2020).
Specifically, claims 1-10, 12-14 and 16-21 are rejected by Setiawan in view of Sharma and Stonebanks; 
Claims 22-23 are rejected by Setiawan in view of Sharma/Stonebanks and further in view of Gauthier. 

Applicant claims embodiments of transdermal drug delivery system (TDDS) of instant claims 1 and 17-19; and methods of treating epilepsy with TDDS of instant claims 22-23. 
For examination purpose, the limitations of “the TDDS is capable of being applied to the patient for a time period selected from the group consisting of two days, three days, four days, five days, six days, and seven days” in claim 1 and “the TDDS is applied for a time period selected from the group consisting of two days, three days, four days, five days, six days, and seven days” in claims 17-19 are immaterial to the product claims 1 and 17-19. That is an intended use which does not structurally limit the product claims because it merely defines a context in which the invention operates. See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Moreover, the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Thus, "recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1977).  Thus, when the prior art teaches the claimed composition, such intended use would be implicit. 
 	Determination of the scope and content of the prior art
(MPEP 2141.01)
Setiawan teaches transdermal delivery system (TDDS) comprising a physiologically active agent, a penetration enhancer, surfactant, and solvent (e.g., abstract and [0045]) wherein the active agent includes anti-anxiety agents such as the benzodiazepines, alprazolam, bromazepam, chlordiazepoxide, clobazam, diazepam (e.g., [0073]), anticonvulsants (e.g., [0082] and claim 37 of prior art) which are used to treat epileptic seizure, and antifungals such as triacetin (e.g., [0115]), and the active agent is used in an amount of 0.1-10% (e.g., [0176]) which overlaps the claimed range of about 1-about 20% or about 1- about 30%, and wherein the permeation enhancer is used in an amount of 0.1-12% (e.g., [0176]) which overlaps the claimed range of about 1 to about 15% or about 1- about 30% and the permeation enhancer includes a combination of salicylic acid and PEG (e.g., claim 23 of prior art), and conventional permeation enhancer such as dimethylsulfoxide, dimethylacetamide, pyrrolidine, N,N diethyl-m-toluamide (Deet), 1-dodecal-azacycloheptane-2-one(Azone), N,N-dimethylformamide, N-methyl-2-pyrrolidine, calcium thioglycolate, laurocapram derivatives, such as those 1-alkylazacycloheptan-2-ones, and oleic acid and its ester derivatives, such as methyl, ethyl, propyl, isopropyl, butyl, vinyl and glyceryl monooleate, and sorbitan esters such as sorbitan monolaurate and sorbitan monooleate, and other fatty acid esters such as isopropyl laurate, isopropyl myristate, isopropyl palmitate, diisopropyl adipate, propylene glycol monolaurate and propylene glycol monooleate, and long chain alkyl esters of 2-pyrrolidone, particularly the 1-lauryl, 1-hexyl and 1-(2-ethylhexyl) esters of 2-pyrollidone  (e.g., [0008], [0009], and [0043]), and wherein the surfactant (e.g., [0045]) and the penetration enhancer may act as solubilizer (e.g., [0033]), and wherein the solubilizer such as polyethylene glycol is used in an amount of 5-10% or 0.1 to 40% (e.g., [0199] and claim 27 of prior art) which is within the claimed solubilizer range of about 0.5-about 50%. Further, the background of this reference teaches “transdermal “patch” typically consists of a matrix or reservoir containing the drug to be administered, together with a backing layer, semi-permeable membrane or adhesive/adhesive matrix to control release rate and a protective release liner, and release membranes may also be incorporated and the delivery of drugs through these systems is either through passive diffusion, controlled by a semi-permeable release membrane, or is controlled by the adhesive/adhesive matrix and the system may also incorporate drug penetration enhancers to increase the flux of the drug through the skin (e.g., [0006]) which may read on structure of instant claims 2 and 5, permeable membrane for controlling release rate of instant claim 6, and single or double or multilayered TDDS of instant claim 7; the TDDS comprises thickener such as HEC, HPMC which is equivalent to HPC in the absence of evidence to the contrary and reads on the instant gelling agent of instant claims 18-20 (instant claims 1 and 17 (in part), instant claims 5, 6, 7, 12-14, 18, 19 and 21); the reservoir and the composition of this prior art may be in a range of forms from a liquid, cream, paste, gel, lotion, patch (matrix and reservoir), tape, plaster or film former (e.g., [0051]) (instant claims 2, 4 and 8).
However, Setiawan does not expressly teach various TDDS structure including polymeric adhesive matrix and pressure-sensitive adhesive matrix; drug-in adhesive system and pouch system of instant claims 3 and 18; and drug dissolved or suspended in the matrix of claim 12. The deficiencies are cured by Sharma. 
Sharma teaches transdermal drug delivery system (TDDS) and its advantages over conventional delivery: avoiding gastrointestinal drug absorption difficulties caused by gastrointestinal pH, enzymatic activity and drug interactions with food, drink and other orally administered drugs; substituting for oral administration of medication when that route is unsuitable, as in case of vomiting and diarrhea; avoiding the first-pass metabolism and avoid drug deactivation by liver enzymes;  providing  extended therapy with a single application, improving compliance over other dosage forms requiring more frequent dose administration; rapid termination of drug therapy by removal of transdermal drug delivery systems from the surface of the skin; easy and rapid identification in emergencies (e.g. unresponsive, unconscious or comatose patient) because of their physical presence, features and identifying markings; and being used for drugs with narrow therapeutic window (e.g., page 82, right column). Sharma further teachers the components of TDDS system including release liner; drug reservoir having drug, solvent and co-solvent which reads on the claimed excipient solubilizer, wherein the drug particles dissolved or dispersed in the matrix; adhesive such as pressure sensitive adhesives for transdermal patch to hold the skin, e.g., silicone adhesives, polyisobutylene adhesives and polyacrylate based adhesives; membrane to control the drug from the reservoir and multi-layer patches. The backing layer to be impermeable to drug and penetration enhancers (e.g., page 9). This reference further teaches TDDS system is provided in the form of patch with single layer drug in adhesive,  multi-layer drug in adhesive, vapour patch, reservoir system, matrix system such as drug-in-adhesive system and matrix-dispersion system, microreservoir system; and the patch can include penetration enhancers (e.g., pages 11-12). One embodiment of TDDS is the below Fig. 7 (e.g., page 8, left column).   

    PNG
    media_image1.png
    425
    524
    media_image1.png
    Greyscale

From Fig. 7, TDDS includes drug reservoir having drug/polymer matrix which reads on the claimed reservoir, drug-impermeable backing layer which reads on the claimed backing layer, adhesive layer, and absorbent pad that is fiber (instant claims 1 (in part), 3-7, 9, 10, 13, 14 & 18).  
However, Setiawan/Sharma does not expressly teach selection of clobazam among various drugs as instantly claimed. The deficiency is cured by Stonebanks and/or Gauthier.  
Stonebanks teaches a transdermal device comprising a benzodiazepine-containing reservoir and adhesive backing (e.g., Fig. 3); the benzodiazepine is contained in a biocompatible coating (e.g., [0031]) where the benzodiazepine includes clobazam (e.g., [0034], [0056] and claim 5) and the coating includes benzodiazepine (range between about 1microgram to 1000microgram – e.g., [0097] which corresponds to 0.01-100%. The prior art range of benzodiazepine overlaps the claimed range of about 1 to about 20% or about 1 to 30% (instant claims 1, and 17-19 – amount of clobazam), solvent, any additional solution components (e.g., [0065]); surfactant such as Tween, Cremophor, alcohols, sorbitan laurate etc. in an amount of about 0.01-20% (e.g., [0076]) which overlaps the claimed range of about 0.5-about 50% (instant claims 1, and 17-19, amount of surfactant). It is noted that surfactant can be used as solubilizer or permeation enhancer as supported by applicant’s claims 13-14; polymeric material such as HPMC or HPC, HEMC, MC, Pluronic, etc. in an amount of about 0.01-20% (e.g., [0077]) which overlaps the claimed range of about 10-about 90% (instant claims 1 and 17 – amount of polymer), and  polyvinylpyrrolidone, polyethylene oxide, PEG, dextran (e.g., [0078]) which reads on the claimed gelling agent as supported by applicant’s original disclosure (see, e.g., [0096] of instant publication); and the solubilizing agent includes alpha-cyclodextrin, beta-cyclodextrin, gamma-cyclodextrin, glucosyl-alpha-cyclodextrin, maltosyl-alpha-cyclodextrin, glucosyl-beta-cyclodextrin, maltosyl-beta-cyclodextrin, hydroxypropyl beta-cyclodextrin, 2-hydroxyproρyl-beta- cyclodextrin, 2-hydroxypropyl-gamma-cyclodextrin, hydroxyethyl-beta-cyclodextrin, methyl-beta-cyclodextrin, sulfobutylether-alpha-cyclodextrin, sulfobutylether-beta-cyclodextrin, and sulfobutylether-gamma-cyclodextrin and is used in an amount of 1-20% of the coating formulation (e.g., [0083]) which overlaps the claimed range of about 0.5 to about 50% (instant claims 1 and 17-19 – amount of solubilizer); solvent such as dimethyl sulfoxide, polyethylene glycol 400, propylene glycol, etc. in an amount of about 1-50% (e.g., [0084]); for improved solubility and buffer, weak acid such as lactic acid is used (e.g., [0089]-[0090]) which reads on the claimed permeation enhancing agent (instant claim 14). The administration of a benzodiazepine by using transdermal microprojection member which lasts from 5 seconds to 24 hours (e.g., [0096]) which overlaps the instant application period of up to 7 days (instant claims 1, 17-19, 22 and 23 – application period). 
Although Setiawan teaches anticonvulsants to treat epilepsy and seizure, Setiawan/Stonebanks/Sharma does not expressly teach selection of clobazam for that purpose. The deficiency is cured by Gauthier. 
Gauthier teaches clobazam is effective to treat anxiety and epilepsy (see e.g., abstract and page 543) (instant claims 22-23). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and the applied art is that the applied art do not expressly the exact ranges of clobazam drug, solubilizer/surfactant, permeation enhancing agent, and polymer of instant claims 1 and 17-19. 
2. The difference between the instant application and Setiawan is that Setiawan does not expressly teach the transdermal drug system (TDDS) pouch structure of instant claims 3 and 18; various matrix including polymeric adhesive system, drug-in-adhesive system, and pressure-sensitive adhesive matrix of instant claims 2, 9 and 17; and reservoir contains fiber material of instant claim 10.  The deficiencies of Setiawan are cured by Sharma.  
3. The difference between the instant application and Setiawan/Sharma is that Setiawan/Sharma does not expressly teach selection of TDDS of clobazam among benzodiazepine family; embodiments of instant claims 1 and 17-19; and method of treating epilepsy with TDDS containing clobazam of instant claims 22-23. The deficiency of Setiawan/Sharma is cured by Stonebanks and/or Gauthier. 
4. The difference between the instant application and the applied art is that the applied art does not expressly teach 1-40mg of clobazam and plasma concentration of instant claim 1; reservoir composition weight of claim 1; drug-in-adhesive composition weight and composition weight for pressure sensitive adhesive of instant claim 16; and application period of instant claims 1, 17-19 and 22-23. 
5.  The difference between the instant application and the applied art is that the applied art does not expressly teach the specific materials for TDDS of claims 9, 13 and 14; and hexylene glycol of instant claim 20. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the ranges of active agent, solubilizer, permeation enhancer of the applied art, e.g., Setiawan/Stonebanks with the claimed ranges without undue experimentation because the prior art ranges overlap or lie inside the claimed ranges and are obvious. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, in the absence of criticality evidence, the claimed ranges are obvious from the prior art ranges.  

2. Sharma teaches various types of TDDS matrix including pressure-sensitive adhesive matrix, fiber material matrix, and although Sharma does not expressly teach the claimed pouch-shaped TDDS, it would be an obvious or obvious variation from the teachings of the applied art and the standpoint of the ordinary artisan, in the absence of evidence to the contrary. See case law: In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). That is, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify TDDS of Setiawan with polymeric adhesive matrix or pressure-sensitive adhesive matrix or drug-in-adhesive system as taught by Sharma as a matter of choice or design.  

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select clobazam among benzodiazepine for TDDS administration to treat epilepsy, and embodiments of instant claims 1, 17-19 and 22-23. 
One of ordinary skill would be motivated to do this because a reference of Setiawan/Sharma in view of Stonebanks/Gauthier is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references does not disclose the specific combination of elements in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select clobazam, and rearrange the disclosed elements of the applied art to provide embodiments of instant claims 1, 17-19, 22 and that is, Setiawan suggests typical structure of TDDS to treat anxiety or convulsions comprising administering overlapping amounts of clobazam, permeation enhancer, solubilizer and/or surfactants, Sharma teaches various structure of TDDS, Stonebanks teaches benzodiazepine family such as clobazam to treat anxiety, and Gauthier teaches clobazam is effective to treat epilepsy and anxiety. Thus, such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize amount (mg) of clobazam and reservoir composition weight, drug-in-adhesive composition weight, and composition weight for pressure sensitive adhesive with the instant ranges depending on the intended purpose, type of transdermal system, reservoir, pressure-sensitive adhesive, typical amount of anticonvulsants and/or anxiety medication, other ingredients, etc., within the skill and knowledge of the one of ordinary artisan. Further, the applied art teaches overlapping amount of clobazam and would be optimized. Thus, absent criticality for the instant ranges, the instant ranges would be obvious. 
Further the instant plasma concentration produced by the TDDS would be a natural result of the teachings of the applied art because the applied art teaches overlapping amounts of clobazam, solubilizer/surfactant, permeation enhancer, polymer, and very same TDDS structure as taught by e.g., Setiawan, Sharma and Stonebanks. In this regard, see the case law stating that the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. Further, it is noted that The U.S. Patent Office is not equipped with analytical/ measuring instruments to test and compare whether the prior art compositions have the claimed irritation score as compared to control sample. When as here, the applied art in combination contains the same elements for TDDS and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Further, the recited application period would be optimized depending on the intended purpose, type of patch, amount of active ingredients, etc. 

5. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define TDDS system of the applied art with the specific materials therefor as a matter of choice or design because TDDS matrix, liquid, gel, pressure-sensitive system/various penetration enhancers/solubilizers/TDDS type are all well-known TDDS elements, as taught by Setiawan, Sharma, Stonebanks, and thus selecting desired ingredients/elements would have had no more than predictable results, unless the contrary evidence is given. That is, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select one or more species of respective matrix, solubilizer such as hexylene glycol, and permeation enhancing agent because the claimed species other than those of applied art would have had respective function and therefore, other species thereof would be an obvious variation, in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”  Further, no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
(1) Applicant argues that Setiawan requires only a combination of (i) an ester of salicylic acid, preferably selected from C6 to C30 aliphatic ester of salicylic acid and (ii) PEG of average Mw no more than 300 as the penetration enhancer; the only reference to penetration by Setiawan involves the use of a C6 to C30 aliphatic ester of salicylic acid and this is not a limitation of instant claims; and Setiawan only discloses delivery of patches for only 24 hours which is in contrast to the claimed period of at least two days to  7 days with Drazie irritation score of the patient being minimum 0 and maximum 2; and Setiawan discloses volatile solvent such as C2 to C4 alkanol including ethanol or isopropanol or mixture thereof; and Setiawan does not disclose the claimed properties of a transdermal delivery system wherein the TDDS delivers 1-40 mg/day  clobazam through the skin to the blood in a subject and TDDS produces up to 2000 ng/ml plasma concentration and has an active substance or reservoir composition weight is about 100mg/cm2 to about 500mg/cm2 of active surface area. 
The Examiner responds that instant claims 1, 17-19 and 22-23 do not require specific permeation enhancer species; Setiawan discloses, in addition to the said combination of (i) and (ii) that azone, isopropyl myristate, isopropyl palmitate, propylene glycol monolaurate, 2-pyrrolidone ester, pyrrolidone, etc. can be also used in the transdermal drug delivery system with less than 5% which overlap the instant range of about 1 to about 15%, and thus the permeation enhancer of Setiawan reads on the claimed penetration enhancers; as noted in the body of action, the claimed application period for at least two days to 7 days is an intended use which does not limit the product structurally; and alkanol of Setiawan reads on the claimed solubilizer because instant independent claims do not require the specific solubilizer species. 
For the claimed properties and/or intended use, please see the below (3) section.
  
(2) Applicant argues that the deficiencies of Setiawan are not cured by Sharma because Sharma does not disclose clobazam, additional excipients, amounts of ingredients, and application time period of at least two days to 7 days as claimed; the deficiencies of Setiawan and Sharma are not cured by Stonebanks disclosing use of microprojections from 5 seconds to 24 hours which is in contrast to the claimed TDDS which does not require microprojections to administer the active agent transdermally.  
The Examiner responds that the examiner relied on TDDS structure from Sharma and specific selection of clobazam among various drugs from Stonebanks. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Please note that In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 

(3) Applicant argues that the claimed composition provides unexpected results of ensuring constant delivery of the clobazam during an application period from at least two days to 7 days with Draize irritation score, specific delivery amount and plasma concentration. 
The Examiner responds that the Examples 1-5 (Tables 1-5) and Table 6 (irritation score) of the instant specification are reviewed, and however, the data in the  Tables is not commensurate with scope of the claims. That is, Tables require use of specific species of solubilizer, surfactant, permeation agent, polymer and/or adhesive while the claimed invention requires generic terms of solubilizer, surfactant, permeation agent, polymer and/adhesive, additional ingredients and amounts thereof. Thus, it may not be said that any materials of solubilizer, surfactant, permeation enhancing agent, polymer and/or adhesive matrix other than the tested species would behave the same or similarly as the tested ingredients. Applicant may consider adding certain significant species into each of independent claims to have such data considered unexpected.  
In light of the foregoing, applicant’s arguments are not persuasive. 
 
Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613